PER CURIAM.
We reverse the trial court’s final summary judgment on the grounds that the trial court erred in interpreting the lease and subsequent lease amendments made between Neighbors Restaurant, Inc.’s assign- or and the lessor, Coral Ridge National Bank of Ft. Lauderdale, when it failed to consider the effect of the lease modification agreement when determining the base rental figure to be used for computing the monthly rent due to the lessor. See Blackhawk Heating & Plumbing Co. v. Data Lease Financial Corp., 302 So.2d 404 (Fla. 1974). On remand the trial court is directed to compute the rental on the basis of $26,400 per annum as stated in the lease modification agreement. The cross appeal is without merit.
Reversed and remanded.